internal_revenue_service number release date index number ---------------------------------- ----------------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-153161-05 date december ------------------------- ---------------------------- ----------------------------- ---------------------------------------- ----------------------------------------- ---------------------------------------------------- ---------------------- ------------------ --------------------------------------------------------- re ------------------------------------------------------------------------ legend decedent spouse child child child trust b1 child trust b2 date date trust qtip_trust -------------------------------------------------------------------------------------------------------- bank state court state statute case dear ------------------ ------------------------------------ -------------------------------- ------------- ---------------------------------------------------------------- -------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------------------------ this is in response to your letter requesting rulings regarding the gift and estate_tax consequences of a proposed transaction plr-153161-05 the facts submitted and representations made are as follows decedent died testate on date decedent was survived by spouse child and child child and child are each under age decedent bequeathed the residue of his estate to trust article iii of trust provides that upon decedent’s death the trust residuary shall be divided into two shares a non-marital trust and qtip_trust article v provides that all of the net_income of qtip_trust is to be distributed at least annually to spouse for the life of spouse the trustee may distribute principal to spouse in such amounts as the trustee in such trustee’s discretion may determine upon spouse’s death if decedent’s children have not attained the age of thirty then one equal share of qtip_trust will be placed in a separate trust for each child of decedent then living and children of decedent then deceased with issue then living the terms of each child’s trust are set forth in article vi which provides that prior to a child attaining age twenty-five the trustee is authorized to pay net_income and or principal to the child in the trustee’s discretion at the time the child attains the age of twenty-five the trustee is to pay all net_income to the child and may pay principal to the child in the trustee’s discretion when the child attains age thirty one-half of the principal and undistributed_income is to be distributed to the child when the child attains age thirty-five the remaining principal is to be paid to the child if the child dies prior to age thirty-five leaving issue then the remaining principal and any undistributed_income will be paid as the child directs in the child’s will and in the absence of any direction in the child’s will to the child’s issue if any if any surviving issue of child have not attained the age of twenty-one such issue’s share will be held in trust until such issue attains the age of twenty-one if such issue dies prior to attaining the age of twenty-one the trust property will be distributed to the issue of such deceased issue if any or to the other issue of the deceased child if there are no issue of deceased child the trust property will be distributed to the decedent’s issue then living if none of decedent’s issue are then living the trust property will be distributed to the then living heirs of decedent under the laws of intestacy of state if a child dies prior to attaining age thirty-five leaving no issue the trust principal and undistributed_income will be paid as the child directs in the child’s will and in the absence of such direction to decedent’s issue per stirpes if the child dies without issue and does not direct distribution by will then the trust property will be distributed to the decedent’s issue per stirpes if the child dies prior to attaining age thirty-five without leaving issue and without directing distribution by will and there are no issue of decedent the remaining trust principal and undistributed_income will be distributed to decedent’s then living heirs at law determined under the laws of intestacy of state on decedent’s form_706 united_states estate and generation-skipping_transfer_tax return an election was made to treat qtip_trust as a qualified_terminable_interest_property qtip_trust pursuant to sec_2056 of the internal plr-153161-05 revenue code the return was examined by the service and a closing letter was issued on date the current trustees of qtip_trust are bank spouse and two other individuals the trustees petitioned court for an order approving the following amendments to qtip_trust i qtip_trust may be divided into two separate identical trusts qtip_trust a and qtip_trust b each of which will have substantially the same terms and provisions as qtip_trust and each trust will be funded on a pro-rata or non-pro-rata basis ii qtip_trust b may be divided into separate trusts for the children of decedent child trust b1 and child trust b2 upon the death of spouse or disclaimer of spouse of her interest in qtip_trust b and iii bank or its successors shall be the sole trustee of child trust b1 and child trust b2 spouse will renounce her right to receive trust income and discretionary distributions of trust corpus from qtip_trust b and child trust b1 and child trust b2 spouse and the remainder beneficiaries of qtip_trust have consented to the proposed amendments you have requested the following rulings the proposed division of qtip_trust into qtip_trust a and qtip_trust b the funding of such trusts on a non-pro-rata basis and the renunciation by spouse of her entire_interest in qtip_trust b child trust b1 and child trust b2 will not invalidate the qtip_election that was made with respect to the qtip_trust or the status of qtip_trust a and qtip_trust b as qtip trusts if spouse renounces her qualifying_income interest in qtip_trust b pursuant to sec_2519 spouse will be deemed to have made a transfer of all of qtip_trust b’s property other than her qualifying_income interest if spouse renounces her entire_interest in qtip_trust b no part of that trust’s property deemed transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 if spouse renounces her entire_interest in qtip_trust b such renunciation will not result in a transfer under sec_2519 of any of the assets of qtip_trust a if spouse renounces her entire_interest in qtip_trust b spouse’s interest in qtip_trust a will not be valued at zero pursuant to sec_2702 if spouse renounces her entire_interest in qtip_trust b spouse will be treated as making a transfer under sec_2519 and sec_2511 of the entire value of qtip_trust b for which the credit against the tax imposed by sec_2501 shall be allowed under sec_2505 plr-153161-05 if spouse renounces her entire_interest in qtip_trust b spouse will be personally liable for all gift_tax attributable to the transferred property except that if spouse exercises her right to recover gift_taxes paid that are attributable to the transferred property pursuant to sec_2207a spouse will have made a net_gift if spouse renounces her entire_interest in qtip_trust b child trust b1 and child trust b2 none of the property in those trusts will be includible in spouse’s gross_estate under sec_2036 sec_2037 or sec_2038 ruling sec_1 - sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that paragraph a applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2505 as effective for gifts made after date but before date provides that in the case of a citizen or resident_of_the_united_states there shall be allowed as a credit against the tax imposed by sec_2501 for each calendar_year an amount equal to- the applicable credit_amount in effect under sec_2010 for such calendar_year determined as if the applicable_exclusion_amount were dollar_figure reduced by the sum of the amounts allowable as a credit to the individual under sec_2505 for all preceding_calendar_periods plr-153161-05 sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that paragraph a applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 for gift_tax purposes sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the spouse in qtip property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable revrul_75_72 1975_1_cb_310 holds that gift_tax imposed on a transfer that is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property itself is a condition of the transfer if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor’s available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent the unified_credit is available although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees plr-153161-05 by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207a statutorily shifts the burden but not the liability for paying the gift_tax to the donee in reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds see revrul_75_72 accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207a sec_2702 provides special valuation rules in the case of transfers of interests in trusts under sec_2702 whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in paragraph a paragraph a provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 state statute provides that the district_court shall have jurisdiction to construe the provisions of any trust instrument to determine the law applicable thereto the powers duties and liability of the trustee and the existence or nonexistence of facts affecting administration of the trust estate the district_court has authority with consent of all interested parties to assume power over a_trust and direct that it be modified terminated or distributed see case accordingly we rule as follows the proposed division of qtip_trust into qtip_trust a and qtip_trust b the funding of such trusts on a non-pro-rata basis and the renunciation by spouse of her entire_interest in qtip_trust b child trust b1 and child trust b2 will not invalidate the qtip_election that was made with respect to qtip_trust or the status of qtip_trust a and qtip_trust b as qtip trusts if spouse renounces her qualified income_interest in qtip_trust b pursuant to sec_2519 spouse will be deemed to have also made a transfer of all of qtip_trust b’s property other than her income_interest if spouse renounces her entire_interest in qtip_trust b no part of the trust’s property deemed transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 if spouse renounces her entire_interest in qtip_trust b such renunciation will not result in a transfer under sec_2519 of any of the assets of qtip_trust a plr-153161-05 if spouse renounces her entire_interest in qtip_trust b spouse’s interest in qtip_trust a will not be valued at zero pursuant to sec_2702 if spouse renounces her entire_interest in qtip_trust b spouse will be treated as making a transfer under sec_2519 and sec_2511 of the entire value of qtip_trust b for which the credit against the tax imposed by sec_2501 shall be allowed under sec_2505 if spouse renounces her entire_interest in qtip_trust b spouse will be personally liable for all gift_tax attributable to the transferred property except that if spouse exercises her right to recover gift_taxes paid that are attributable to the transferred property pursuant to sec_2207a spouse will have made a net_gift ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if -- possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what plr-153161-05 source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death in this case spouse will renounce her right to receive trust income and discretionary distributions of trust corpus from qtip_trust b child trust b1 and child trust b2 consequently we rule as follows if spouse renounces her entire_interest in qtip_trust b child trust b1 and child trust b2 none of the property in those trusts will be includible in spouse’s gross_estate under sec_2036 sec_2037 or sec_2038 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosure copy for purposes sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries
